DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 101426326 (hereinafter Yong).
Regarding claim 1, Yong discloses a faucet extender comprising a channel (200) adapted to extend and divert a fluid out of an open edge (edge of opening of member 220) away from a faucet outlet; a fluid outlet fitting (100) having a receiving opening (about 112) and a flow-through opening (opening of channel 120), wherein an attachment mechanism (140, 212) pivotally rotates and secures the channel to the fluid outlet fitting in an angle that diverts the fluid to the open edge (see Fig. 8).
Regarding claim 2, the faucet extender recited in claim 1, wherein the angle that diverts the fluid to the open edge is substantially between a vertical position (see Fig. 9) and a horizontal position (see Fig. 8).  

Regarding claim 4, the faucet extender recited in claim 3, wherein the first attachment portion (212) is at least one of an aperture (groove 212) or an inwardly facing protrusion, and wherein the second attachment portion is at least one of an aperture or an outwardly facing protrusion (jaw 140).  
Regarding claim 5, the faucet extender recited in claim 3, wherein the first attachment portion (212) and second attachment portion (140) are configured to lock (in a frictional manner) the range of movement of the channel relative to the fluid outlet fitting between a substantially horizontal position (see Fig. 8) to a substantially vertical position (see Fig. 9).
Regarding claim 6, the faucet extender recited in claim 1, wherein the fluid outlet fitting has a faucet receiving opening (channel 120) extending along a central axis that assists in securing the faucet extender to the faucet outlet via a frictional force (see Fig. 3).  
Regarding claim 7, the faucet extender recited in claim 6, wherein the faucet receiving opening (channel 120) is a geometric shape (see Fig. 5) having an elongated lip (the part that define channel 130) that extends along the central axis to provide more surface are to increase the frictional force.  
Regarding claim 8, the faucet extender recited in claim 1, wherein a shape (channel 130) of the fluid outlet fitting causes the fluid to flow towards the open edge of the channel away from the faucet outlet (see Fig. 8).
Allowable Subject Matter
Claims 9-20 are free from the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The Yong reference discussed above is the closest prior art to the instant invention which lack the limitation of an attachment mechanism pivotally secures and rotates the main body to the faucet holder between a vertical position and a horizontal position such that the fluid is diverted by a trough of the main body towards the open edge in all positions which present in both claims 9 and 15.
Conclusion
It is noted that all pertinent prior art have been made of record and all features of the invention have been claimed by Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754